EXHIBIT 99.1 Condensed Consolidated Interim Financial Statements For the three months and nine months ended May 31, 2012 (Unaudited) INDEX Condensed Consolidated Interim Statements of Financial Position1 Condensed Consolidated Interim Statements of Comprehensive Loss2 Condensed Consolidated Interim Statements of Changes in Equity3 - 4 Condensed Consolidated Interim Statements of Cash Flows5 Notes to the Condensed Consolidated Interim Financial Statements6 - 39 NOTICE TO READER The accompanying unaudited interim financial statements have been prepared by the Company’s management and the Company’s independent auditors have not performed a review of these financial statements. . Condensed Consolidated Interim Statements of Financial Position (expressed in Canadian Dollars) (unaudited) May 31, August 31, September 1, (Note 13) (Note 13) Assets Current Assets Cash and cash equivalents (note 5) $ $ $ Receivables Prepaid expenses Exploration and Evaluation Assets (note 6) Property, Plant and Equipment (note 7) $ $ $ Liabilities Current Liabilities Accounts payable $ $ $ Accrued liabilities Accrued Site Closure and Reclamation Costs (note 9) - - Shareholders’ Equity Share Capital (note 8) Reserve for Warrants (note 8) Reserve for Share Based Payments (note 8) Reserve for Brokers’ Compensation Warrants (note 8) - Accumulated Deficit (45,736,758 ) (36,634,606 ) (27,924,846 ) $ $ $ Approved on behalf of the Board “Donald S. Bubar” , Director “Brian MacEachen” , Director The accompanying notes are an integral part of these unaudited condensed consolidated interim financial statements. Avalon Rare Metals Inc. Unaudited Financial Statements For the three months and nine months ended May 31, 2012 Page 1 Condensed Consolidated Interim Statements of Comprehensive Loss (expressed in Canadian Dollars) (unaudited) Three Months Ended Nine Months Ended May 31, May 31, May 31, May 31, (Note 13) (Note 13) Revenue Interest $ Expenses Corporate and administrative expenses General exploration expenses Amortization (note 7) Share based compensation (note 8d) Loss before the Undernoted Item (2,824,828 ) (2,657,711 ) (9,159,234 ) (6,429,140 ) Foreign Exchange Gain (Loss) (3,781 ) Net Loss and Comprehensive Loss for the period $ ) $ ) $ ) (6,432,921 ) Loss per Share, Basic and Fully Diluted $ ) $ ) $ ) $ ) Weighted Average Number of Common Shares Outstanding, Basic and Fully Diluted The accompanying notes are an integral part of these unaudited condensed consolidated interim financial statements. Avalon Rare Metals Inc. Unaudited Financial Statements For the three months and nine months ended May 31, 2012 Page 2 Condensed Consolidated Interim Statements of Changes in Equity (expressed in Canadian Dollars, except number of shares) (unaudited) Share Capital Reserves Number of Shares Amount Wararnts Share Based
